DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “based on the first set of values for the at least one resource statistic and the measured throughput for the data transmissions during the first period of time, generating a model which computes throughput as a function of the at least one resource statistic”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 1, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, computes throughput as a function of the at least one resource statistic).
This judicial exception is not integrated into a practical application because the additional elements recited including “determining a first set of values for at least one resource statistic for a computing system executing during a first period of time” and “measuring throughput for data transmissions corresponding to the computing system during the first period of time” in claim 1 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of 
Claim(s) 16 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “applying the second set of values to a model that computes throughput as a function of the at least one resource statistic, the model determined by correlating a determined first set of values for the at least one resource statistic for a computing system executing during a first period of time with the throughput for data transmissions during the first period of time, to estimate the throughput for data transmissions corresponding to the computing system during the second period of time”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 16, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship.
This judicial exception is not integrated into a practical application because the additional elements recited including “determining a second set of values for at least one resource statistic for a computing system executing during a second period of time” in claim 16 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 19 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “based on the first set of values for the at least one data transfer statistic and the second set of values for the at least one non-data transfer statistic, determining a model that estimates data transfer statistics based on non-data This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 19, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship.
This judicial exception is not integrated into a practical application because the additional elements recited including “determining a first set of values for at least one data transfer statistic for a computing system executing during a first period of time”, “determining a second set of values for at least one non-data transfer statistic for the computing system during the first period of time”, and “determining a third set of values for at least one non-data transfer statistic for the computing system during a second period of time” in claim 19 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 2-15, 17, 18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 9-12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (U.S. Patent Application Publication No. 2019/0213099).
Regarding claim 1, Schmidt discloses one or more non-transitory machine-readable media storing instructions ([0024]) which, when executed by one or more processors, cause:
determining a first set of values for at least one resource statistic for a computing system executing during a first period of time (Elements of each resource usage vector can include numerical values corresponding to measured values of the metrics in the resources usage statistics, [0022], measurements of current resource usage can either be snapshots, i.e. usage at a particular point in time at which measurements are taken (e.g. memory usage shows usage at a particular point in time at which 
measuring throughput for data transmissions corresponding to the computing system during the first period of time (The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured … The system-wide resource usage and the resource usage of individual applications, e.g. current CPU utilization, memory usage, and/or I/O operations, can be requested from an operating system. CPU usage can be measured on a user/system, per-process, or aggregated basis. Memory usage can be measured on a virtual memory and current resident set, per-process or aggregated basis. Disk I/O can be measured in an amount of data or a number of requests, reading or writing, per-process or aggregated. Network I/O can be measured in the same fashion. CPU performance counters (special information produced by the CPU hardware about details such as cache misses, instructions per cycle, etc.) can also be accounted for. Requests for such information can be made, for example, by a monitoring application running on the same system as the applications that are being monitored and for which predictions are to be made, [0021], The traditional usage statistics can include current overall CPU and memory usage (i.e. the aggregate CPU and memory usage of all applications and system processes), an average of overall CPU and memory usage over a sliding window of several seconds or minutes, etc, [0025], The specific measurement intervals can correspond to regular intervals at which traditional usage statistics, such as CPU usage and memory usage, are measured, [0030]); and

Regarding claim 3, Schmidt discloses wherein the at least one resource statistic includes information corresponding to a processor, CPU, core, thread, memory, and/or cache utilization corresponding to the computing system ([0025]).
Regarding claim 4, Schmidt discloses wherein the at least one resource statistic includes information corresponding to a processor, CPU, core, thread, memory, and/or cache saturation corresponding to the computing system ([0025]).
Regarding claim 7, Schmidt discloses wherein determining the model which computes throughput as a function of the at least one resource statistic comprises executing a neural network algorithm ([0006, 0021]).
Regarding claim 9, Schmidt discloses determining a second set of values for the at least one resource statistic for the computing system executing during a second period of time ([0021, 0022, 0038]); and
applying the second set of values to the model to estimate the throughput for data transmissions corresponding to the computing system during the second period of time ([0021, 0022, 0038]).
Regarding claim 10, Schmidt discloses wherein the computing system includes an operating system executing on a machine, and the at least one resource statistic is an operating system resource statistic for the operating system ([0017, 0020]).
Regarding claim 11, Schmidt discloses wherein the computing system includes a machine, and the at least one resource statistic is a hardware statistic for the machine ([0025, 0051]).

Regarding claim 16, Schmidt discloses one or more non-transitory machine-readable media storing instructions ([0024]) which, when executed by one or more processors, cause:
determining a second set of values for at least one resource statistic for a computing system executing during a second period of time (correlation and combination of data pertaining to the load on hardware resources, e.g. CPU, memory, and I/O resources, and program behaviour, as evidenced by the system calls made by an application over a time period t. The variable number of calls is transformed into a fixed-dimension vector via a word embedding. The two vectors are combined and used as input for a machine learning model, e.g. an LSTM, that then predicts the resource usage at some future time period t+i, [0042], Thereafter, the fixed-dimension vector of system load measurements and the fixed-dimension vector representation of the system event data set are provided as input to a machine learning model that has previously been trained to generate resource usage predictions for each of one or more applications during a future time period, [0045], [0048]); and
applying the second set of values to a model that computes throughput as a function of the at least one resource statistic, the model determined by correlating a determined first set of values for the at least one resource statistic for a computing system executing during a first period of time with the throughput for data transmissions during the first period of time, to estimate the throughput for data transmissions corresponding to the computing system during the second period of time ([0021, 0022, 0038], correlation and combination of data pertaining to the load on hardware resources, e.g. CPU, memory, and I/O resources, and program behaviour, as evidenced by the system calls made by an application over a time period t. The variable number of calls is transformed into a fixed-dimension vector via a word embedding. The two vectors are combined and used as input for a machine learning 
Regarding claim 19, Schmidt discloses one or more non-transitory machine-readable media storing instructions ([0024]) which, when executed by one or more processors, cause:
determining a first set of values for at least one data transfer statistic for a computing system executing during a first period of time (Elements of each resource usage vector can include numerical values corresponding to measured values of the metrics in the resources usage statistics, [0022], measurements of current resource usage can either be snapshots, i.e. usage at a particular point in time at which measurements are taken (e.g. memory usage shows usage at a particular point in time at which the measurement was taken), or can take a measurement interval into account (CPU usage is measured in the time the CPU was used, e.g., CPU-nanoseconds, and the usage in the last measurement interval can be derived by subtracting the new measurement value from the previous one). Current resource usage information can be provided as a fixed-dimension vector having length equal to a number of resource usage metrics that are monitored, [0033]);
determining a second set of values for at least one non-data transfer statistic for the computing system during the first period of time ([0022, 0033]);
based on the first set of values for the at least one data transfer statistic and the second set of values for the at least one non-data transfer statistic, determining a model that estimates data transfer statistics based on non-data transfer statistics ([0006, 0016, 0021]);
determining a third set of values for at least one non-data transfer statistic for the computing system during a second period of time (correlation and combination of data pertaining to the load on hardware resources, e.g. CPU, memory, and I/O resources, and program behaviour, as evidenced by the system calls made by an application over a time period t. The variable number of calls is transformed into a fixed-dimension vector via a word embedding. The two vectors are combined and used as input 
based on the determined model and the third set of values for the at least one non-data transfer statistic, estimating the data transfer statistics for the computing system during the second period of time ([0021, 0022, 0038], correlation and combination of data pertaining to the load on hardware resources, e.g. CPU, memory, and I/O resources, and program behaviour, as evidenced by the system calls made by an application over a time period t. The variable number of calls is transformed into a fixed-dimension vector via a word embedding. The two vectors are combined and used as input for a machine learning model, e.g. an LSTM, that then predicts the resource usage at some future time period t+i, [0042], [0045]).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113